

arletterimage1.jpg [arletterimage1.jpg]




February 6, 2018

Dear Anneliese:


In recognition of your contributions while serving as interim Principal
Financial Officer, we would like to offer you a special, one-time cash award in
the amount of $50,000 (“Cash Award”), less applicable withholdings and
deductions, payable to you on your regular payroll date of February 23, 2018.
The Cash Award is subject to your continued employment through March 31, 2018
and you agree to repay the Cash Award in full should you voluntarily terminate
your employment with Vista Outdoor before such date.


The terms of this letter do not constitute an employment agreement; your pay and
benefits will follow Vista Outdoor’s compensation and benefits programs which
are subject to change. All employment at Vista Outdoor is at the mutual will of
Vista Outdoor and the employee and either party may terminate the employment
relationship at any time and for any reason, with or without cause or notice.
The at-will employment relationship cannot be altered, unless it is done so in
writing and signed by our Chief Executive Officer.


To confirm acceptance of the Cash Award, please sign, date and return to Lindsay
Lentz, Director, Compensation via email at Lindsay.Lentz@VistaOutdoor.com.




Sincerely,


/s/ Scott Chaplin
Scott Chaplin
SVP, Legal, HR and Corporate Services







Accepted:
 
 
 
 
 
/s/ Anneliese Rodrigues
/
February 7, 2018
Anneliese Rodrigues
 
Date







